Citation Nr: 0104011	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to 
nonservice connected death pension benefits.  

The case was previously before the Board in April 2000, when 
it was remanded for additional adjudication.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

In February 1998 the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  In April 2000 the Board affirmed the RO's 
decision on the basis that that claim was not well grounded.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, the law 
provides that, in the case of a denial of a claim for VA 
benefits because the claim was not well grounded after the 
date of the Morton decision, i.e., July 14, 1999, VA shall, 
upon the request of the claimant or on its own motion, order 
the claim readjudicated.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 
___ (2000).  Therefore, in accordance with section 7, subpart 
(b) of the new law, the Board refers the claim for service 
connection for the cause of the veteran's death to the RO for 
action deemed appropriate.  See,  VA O.G.C. Prec. Op. No. 3-
2001 (Jan. 22, 2001).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died June 5, 1997, at the age of 74.  

3. The appellant filed a claim of entitlement to improved 
death pension benefits which was received at the RO on July 
30, 1997, more than 45 days after the veteran's date of 
death, and after already having paid the veteran's final 
expenses.

4. At the time of the veteran's death, the appellant's total 
income consisted of:  Social Security benefits of 
approximately $909.80 monthly, or $10,917.60 annually; 
private pension funds of $278.00 monthly, or $3,336 annually; 
and interest of $630.00 on stocks, bonds, and/or bank 
deposits.  

5.  After the allowable deduction of Medicare payments, the 
appellant's 1997 income was $14,642.00. 

6.  Allowable burial expenses of the veteran's funeral paid 
by the appellant were $8574.00.  

7.  After deduction of the allowable burial expenses from the 
appellant's income her annualized countable income was 
$6,068.00 which exceeds the applicable income limitations.


CONCLUSION OF LAW

The appellant does not meet the income criteria to be 
entitled to nonservice connected, improved, death pension 
benefits. 38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.3(b)(4), 
3.23 (2000).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (2000).  For purposes of 
improved death pension, payments of any kind from any source 
are counted as income in the year in which received unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.271 (2000).  The exclusions from a 
surviving spouse's countable income for purposes of 
determining entitlement such pension generally include the 
veteran's final expenses, such as the expenses of the 
veteran's just debts, last illness and burial.  38 C.F.R. § 
3.272(h) (2000).  Such expenses which are paid during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  Otherwise such expenses are deductible only for 
the 12-month annualization period in which they were paid.  
Any such expenses paid subsequent to death but prior to the 
date of entitlement are not deductible.  Id.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2000).  Effective December 1, 
1996, the maximum annual rate of improved death pension for a 
surviving spouse with no children was $5,688.00; effective 
December 1, 1997 it was $5,808.00; effective December 1, 1998 
it was $5,884.00; and, effective December 1, 1999 it was 
$6,026.00.  38 U.S.C.A. §§ 1503, 1541(West 1991 and Supp. 
2000); 38 C.F.R. § 3.23 (2000); VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B. 

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse. 38 U.S.C.A. § 1541(West 1991 and Supp. 2000); 38 
C.F.R. § 3.23 (2000).  For the purpose of determining initial 
entitlement, the monthly rate of pension payable to the 
beneficiary shall be computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273 (2000).

Again we note, for purposes of improved death pension, 
payments of any kind from any source are counted as income in 
the year in which received, unless specifically excluded.  38 
U.S.C.A. § 1503(West 1991 and Supp. 2000); 38 C.F.R. § 
3.271(2000).  There will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses.  An estimate based on a clear and 
reasonable expectation that unusual medical expenses will be 
realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to necessary 
adjustment. Such amounts will be in excess of 5 percent of 
the applicable maximum annual pension rate for the person 
involved.  38 C.F.R. § 3.272 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.400 (2000).  The 
effective date of an award of death pension for which 
application is received within 45 days from the date of death 
of a veteran, however, shall be the first day of the month in 
which the death occurred.  38 U.S.C.A. § 5110(d)(2) (West 
1991 and Supp. 2000); 38 C.F.R. § 3.400(c)(3)(ii)(2000).

The evidence of record reveals that the veteran died in June 
5, 1997, at the age of 74.  The appellant filed a claim of 
entitlement to improved death pension benefits which was 
received at the RO on July 30, 1997.  This was more than 45 
days after the veteran's date of death and after already 
having paid the veteran's final expenses.  Information 
provided by the appellant reveals that she paid the veteran's 
burial expenses on June 5 and June 26, 1997.  

The appellant did not apply for VA improved death pension 
benefits until after 45 days following the veteran's death, 
and she can not avail herself of the 45-day exception to the 
general rule governing effective dates.  Therefore, her 
entitlement to pension benefits, if any, could not arise 
until the date of receipt of the claim: July 30, 1997.  
Pursuant to 38 C.F.R. § 3.272(h), the veteran's final 
expenses--which the appellant has indicated were paid in June 
1997, subsequent to his death--are not deductible because 
they were paid prior to the date of entitlement. 38 U.S.C.A. 
§§ 1503, 1541, 5110 (West 1991 and Supp. 2000); 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.400 (2000).  However, on March 28, 
2000, during the pendency of this appeal, the VA Office of 
General Counsel issued a precedent opinion which addressed 
the subject of countable income for death pension purposes, 
and the deduction of expenses paid for the veteran's last 
illness and burial subsequent to the veteran's death, but 
prior to the date of the surviving spouse's entitlement to 
death pension.  In brief, the opinion holds that the last 
sentence of 38 C.F.R. § 3.272(h) is inconsistent with 38 
U.S.C. § 1503(a)(3) in providing that such expenses may not 
be deducted from countable income for the purpose of 
determining entitlement to improved death pension.  
Consequently, VA may not rely upon the last sentence of 
section 3.272(h) as a basis for denying a death pension claim 
or reducing the amount of benefits payable.  VA O.G.C. Prec. 
Op. No. 1-2000 (Mar. 28, 2000).  Because of this opinion, the 
Board has deducted the veteran's final expenses, the expenses 
of his burial, from the appellant's income to determine her 
eligibility for nonservice connected death pension benefits.  

While the appellant has requested improved death pension 
benefits because she feels she needs such income to meet her 
expenses, VA can only grant such benefits pursuant to 
applicable laws and regulations. These laws and regulations 
provide that only persons whose income is within a certain 
limit can receive such benefits. As noted above, effective 
December 1, 1996, a widow without dependents whose income 
exceeds  $5,688.00 can not receive improved death pension 
benefits.  Effective December 1, 1997 the income limitation 
was $5,808.00.  

At the time of the veteran's death, the appellant's income in 
1997 consisted of $10,917.00 ($909.80 monthly) from Social 
Security benefits, plus $3,336.00 ($278.00 monthly) from a 
private pension, plus $630.00 from 3 percent interest on 
$21,000.00 in bank or stock money.  A percentage of the 
appellant's Medicare payments is deducted resulting in a 
total income of $14,642.00 for the year.

The appellant reported allowable burial expenses of 
$9,124.00.  Burial benefits received from the County, 
$100.00, and received from the VA, $450.00, were a total of 
$550.00 which is subtracted from the burial expenses of  
$9,124.00 to get $8,574.00. The burial expenses of $8,574.00 
are then subtracted from the appellant's income of $14,642.00 
resulting in appellant's countable annualized income total of 
$6,068.00 for 1997.  This exceeds the applicable income 
limitation for a surviving spouse without dependents which is 
$5,688.00 effective December 1, 1996 and $5,808.00 effective 
December 1, 1997.  Unfortunately, the appellant does not meet 
the income requirements for entitlement to improved death 
pension benefits.  The law in this case is dispositive, and 
thus the appellant's claim must be denied. Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied due to excessive income.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

